DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 4-6 of the Response:
“In the rejection of claim 1, the Examiner provides an annotated Figure 4 of Tanaka, which is reproduced below [annotated figure in the rejection of claim 1 below].
Thus, the proximal section of the support member 35 is the "left" side of the elongate member 20 (where the shaft 23) is located, and the distal section of the support member 35 includes the imaging assembly 21, 22.
However, the diameter of the distal section (where the imaging assembly 21, 22 is located) is bigger than the diameter of the proximal section. Applicants illustrate this with a further annotated Figure 4 below.

    PNG
    media_image1.png
    313
    422
    media_image1.png
    Greyscale

The diameters of the proximal section and the distal section are shown with dashed lines. The diameter of the distal section (where the imaging assembly 21, 22 is located) is bigger than the diameter of the proximal section. This is the opposite of claim 1, which recites the proximal section comprising a first diameter, the distal section comprising a second diameter less than the first diameter. 
In the Response section on pages 2 and 3 of the Office Action, the Examiner states that "element 35 which is interpreted as the support member" is a separate structure from the shaft 23 and the imaging assembly 21. 22 with a proximal section and a distal section shown using arrows. However, as shown in FIGURE 6 of the present application, the support member 300 is a single piece including the claimed proximal and distal sections at opposing ends of the support member 300 to interface with the imaging assembly and the flexible elongate member. Tanaka shows that the support member 35 interfaces with the elongate member 20a and the imaging assembly 21, 22 at a single end of the support member.”
In response, the Examiner respectfully asserts the proximal and distal sections of the support member are indicated by the solid line arrows in the annotated fig. 4 below.  The annotated figure above provided by the applicant shows dashed lines that are not pointing to the proximal or distal sections of the support member 35, therefore the dashed lines provided by the applicant do not show the correct difference in diameters.  The dashed lines in the annotated figure below show the diameters at the proximal section and the distal section of the support member 35, the dashed lines show a smaller diameter at the distal section of the support member than the diameter of the proximal section.  Additionally, as shown below in Fig. 4 the support member 35 is a single piece with a proximal section and a distal section at opposing ends shown by the solid line arrows in the annotated figure below.  Tanaka shows a proximal section of the support member 35 that interfaces with flexible tube 20 and a distal section that interfaces with the imaging assembly (21, 22) and the end cap 20a, which reads on claim 1.  Claim 1 does not recite that the distal section of the support member only interfaces with the imaging assembly.  Additionally, end cap 20a could be interpreted as part of the imaging assembly as it’s made of a material with excellent acoustic properties and the end cap 20a houses the ultrasound transducer 21 as disclosed in col. 4 lines 54-60.

    PNG
    media_image2.png
    704
    854
    media_image2.png
    Greyscale

Therefore, in view of the arguments and responses above the 35 USC § 103 rejection of claim 1 has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A).
Regarding Claim 1, Tanaka discloses an intraluminal imaging device (Col. 1 lines 6-8 – “This invention relates to a catheter type ultrasound probe to be inserted into an intracavitary portion of a patient to make intracorporeal examinations by ultrasound scanning”), comprising: 
a flexible elongate member (Fig. 4 – (20), col. 4 lines 52-53 – “The catheter member 11 is sheathed in a soft and flexible tube 20 of an electrically insulating synthetic resin material”) configured for positioning within a body lumen of a patient (Col. 1 lines 6-8 – “This invention relates to a catheter type ultrasound probe to be inserted into an intracavitary portion of a patient to make intracorporeal examinations by ultrasound scanning”, to reach a cavity of the body the catheter would have to be positioned to travel within a body lumen of a patient); 


    PNG
    media_image3.png
    465
    578
    media_image3.png
    Greyscale

a support member coupled to the flexible elongate member ((35) is being interpreted as the support member which is coupled to the flexible elongate member (20) as shown in Fig. 4); and 
an imaging assembly coupled to the support member (Fig. 4 reproduced above shows an imaging assembly (21, 22, 20a) coupled to support member (35), 
wherein the support member (Fig. 4 – (35)) includes a proximal section at a first end thereof configured to interface with a distal portion of the flexible elongate member and a distal section at a second end thereof configured to interface with a proximal end of the imaging assembly (Fig. 4 reproduced above shows a proximal section of the support member (35) at a first end of the support member interfacing with a distal portion of the flexible elongate member (20) and a distal section at a second end of the support member interfacing with the proximal end of the imaging assembly (21, 22, 20a)),
Tanaka does not disclose the proximal section comprising a first diameter, the distal section comprising a second diameter less than the first diameter.
However Tanaka further suggests the proximal section comprising a first diameter, the distal section comprising a second diameter less than the first diameter (Fig. 4 reproduced above shows a support member (35) with a proximal end of the support member having a diameter different than the distal end of the support member, the distal end having a diameter less than the diameter of the proximal end).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the diameters as suggested by Tanaka with the motivation of offering a connection interface at the distal section of the support member. As described and shown above in Fig. 4 the diameters are clearly suggested by Tanaka but even in the alternative interpretation that it isn’t construed as being taught by Tanaka it is still an obvious design choice.
Regarding Claim 2, Tanaka further discloses wherein the proximal section of the support member, the distal section of the support member, and the distal portion of the flexible elongate member define an annular lumen (Fig. 4 reproduced above shows the proximal and distal sections of the support member (35) as well as the distal portion of the flexible elongate member (20) defining an annular lumen, Col. 4 lines 52-53 – “The catheter member 11 is sheathed in a soft and flexible tube 20 of an electrically insulating synthetic resin material”, therefore because the flexible member (20) is tubular it is interpreted the lumen is annular).
Regarding Claim 5, Tanaka further discloses wherein the support member comprises a lumen extending longitudinally through the proximal section and the distal section (Fig. 4 reproduced above shows the proximal and distal sections of the support member (35) comprising a lumen, the transmission shaft as well as a portion of the imaging assembly are placed inside the support member therefor it is interpreted it comprises a lumen).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) as applied to claim 2 above, and further in view of Sakamota (US 6017311A).
Regarding Claim 3, Tanaka discloses all the elements of the claimed invention as cited above in claims 1 and 2.
As cited above Tanaka discloses the flexible elongate member and the imaging assembly conversely Tanaka does not teach wherein a distal end of the flexible elongate member is spaced from the proximal end of the imaging assembly by a gap, the gap being in fluid communication with the annular lumen.
However Sakamoto discloses wherein a distal end of the flexible elongate member is spaced from the proximal end of the imaging assembly by a gap (Fig. 3 reproduced below shows a gap between elements 11 and 14 where 11 has been interpreted by the examiner as the support member, as shown in Fig. 3 this gap forms a space between the distal end of the flexible elongate member (15) and the imaging assembly (12,19), the gap being in fluid communication with the annular lumen (Fig. 3 shows the gap between elements 11 and 14 being in fluid communication with the annular lumen).

    PNG
    media_image4.png
    866
    491
    media_image4.png
    Greyscale

Sakamoto is an analogous art considering it is in the field of an ultrasound imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the gap of Sakamoto to achieve the same results. One would have motivation to combine because “it is another object of the present invention to provide an ultrasound probe which has an outer sheathing tube of a flexible cord of the probe connected to an end cap of the ultrasound Scanner head through a joint construction of increased strength”, (Sakamoto - Col. 3 lines 61-65).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) and Sakamota (US 6017311A) as applied to claim 3 above and further in view of Burkett (US 20160058382 A1).
Regarding Claim 4, Tanaka and Sakamoto disclose all the elements of the claimed invention as cited above in claims 1, 2, and 3.
Conversely Tanaka does not teach further comprising an adhesive disposed within the annular lumen and the gap.
However, Burkett discloses an adhesive disposed within the annular lumen and the gap (Para [0049] – “In some instances, the flexible adhesive 132 is introduced into the central lumen of the distal flexible element 122 through an opening in one of the ends of the flexible element 122”, the opening is interpreted as the gap).
Burkett is an analogous art considering it is in the field of an ultrasound imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the adhesive of Burkett to achieve the same results. One would have motivation to combine because “filling the flexible covering with adhesive may minimize damage to the flexible covering by providing internal support to the structure of the flexible covering that can minimize kinking of the flexible covering, minimize potential for stretching or bunching up (like a sock) of the flexible covering, and minimize potential for overlap of adjacent portions”, (Burkett - Para [0013]).
Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) as applied to claims 1 and 5 above, and further in view of Nix (US 6238347B1).
Regarding Claim 6, Tanaka discloses all the elements of the claimed invention as cited above in claims 1 and 5.
As cited above Tanaka discloses the imaging member and the support member conversely Tanaka does not teach wherein the imaging assembly comprises a tubular member and a flexible substrate positioned around the tubular member, and wherein the lumen of the support member is configured to receive the tubular member.
However Nix discloses wherein the imaging assembly comprises a tubular member (As shown in Fig. 1 reproduced below the imaging assembly (3, 4, 6) comprises a tubular member (labeled with an arrow by the examiner)) and a flexible substrate positioned around the tubular member (Col. 3 line 45 – “a cylindrical flexible substrate 6”, as shown in fig. 1 the flexible substrate (6) is positioned around tubular member (labeled with an arrow by the examiner)), and wherein the lumen of the support member is configured to receive the tubular member (The examiner has interpreted element 7 of Fig. 1 as the support member as can be seen in Fig. 1 the lumen of the support member (7) includes the tubular member).

    PNG
    media_image5.png
    283
    580
    media_image5.png
    Greyscale

Nix is an analogous art considering it is in the field of an ultrasound imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the tubular member and flexible substrate of Nix to achieve the same results. One would have motivation to combine because “There are a number of advantages provided by the method and construction of the present invention and in particular by the fact that in the finished assembly the flexible substrate is located radially outwardly with respect to the transducer array and the multiplexing elements”, (Nix - Col. 8 lines 29-33).
Regarding Claim 7, Tanaka discloses all the elements of the claimed invention as cited above in claims 1, 5, and 6.
As cited above Tanaka discloses the support member conversely Tanaka does not teach wherein the lumen of the support member is further configured to receive an inner member configured to receive a guidewire.
However, Nix discloses wherein the lumen of the support member is further configured to receive an inner member configured to receive a guidewire (As shown in Fig. 1 reproduced above the support member (7) includes an inner member (2) which is configured to receive a guidewire (8)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the inner member of Nix to achieve the same results. One would have motivation to combine because “There are a number of advantages provided by the method and construction of the present invention and in particular by the fact that in the finished assembly the flexible substrate is located radially outwardly with respect to the transducer array and the multiplexing elements”, (Nix - Col. 8 lines 29-33).
Regarding Claim 11, Tanaka discloses all the elements of the claimed invention as cited above in claim 1.
Tanaka further discloses an ultrasound transducer (Fig. 4 (21), Col.6 lines 66-67 – “the ultrasound transducer 21 is rotated in step with the rotary body 42”)
As cited above Tanaka discloses the imaging assembly conversely Tanaka does not teach wherein the imaging assembly comprises an ultrasound transducer array.
However, Nix discloses wherein the imaging assembly comprises an ultrasound transducer array (col. 3 lines 12-15 – “The transducer array 3 and multiplexer arrangement 4 are carried by a flexible substrate 6 and (see FIGS. 2 and 3) it is this sub-assembly with which the present invention is concerned”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the inner member of Nix to achieve the same results. One would have motivation to combine because “There are a number of advantages provided by the method and construction of the present invention and in particular by the fact that in the finished assembly the flexible substrate is located radially outwardly with respect to the transducer array and the multiplexing elements”, (Nix - Col. 8 lines 29-33).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) as applied to claim 5 above, and further in view of Stigall (US 20150305710A1).
Regarding Claim 8, Tanaka discloses all the elements of the claimed invention as cited above in claims 1 and 5.
As cited above Tanaka discloses the support member the lumen and the imaging assembly conversely Tanaka does not teach wherein the support member further includes an opening extending through a wall in communication with the lumen, the opening configured to receive an electrical cable associated with the imaging assembly.
However Stigall discloses wherein the support member (Fig. 3, Para [0032] – “The mounting structure 300 may include a ferrule 301 at least partially surrounded by a solid uni-body 302”, the mounting structure 300 including the uni-body 302 is interpreted as the support member) further includes an opening extending through a wall in communication with the lumen (Para [0030] – “conductive traces 210”, Fig. 5 reproduced below show conductive traces 210 representing openings extending through a wall in communication with the lumen, the conductive traces 210 are shown to be spanning the interface [wall] between the flex circuit and the lumen of the uni-body 302), the opening configured to receive an electrical cable associated with the imaging assembly (Para [0030] – “These conductive traces may carry signals between the transducer control circuits 204 and the transducers 210, and may provide a set of pads for connecting the conductors of the cable 112”, “The width of a conductive trace 210 may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace”, therefore it is interpreted wires are associated with the imaging assembly).

    PNG
    media_image6.png
    603
    481
    media_image6.png
    Greyscale

Stigall is an analogous art considering it is in the field of an ultrasound imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the opening of Stigall to achieve the same results. One would have motivation to combine because “a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same. The devices, systems, and methods disclosed herein overcome one or more of the deficiencies of the conventional devices” (Stigall - Para [0006]), additionally the system “assists in improving the signal-to-noise ratio associated with the IVUS imaging signals” (Stigall - Abstract).
Regarding Claim 9, Tanaka and Stigall disclose all the elements of the claimed invention as cited above in claims 1, 5, and 8.
As cited above Tanaka discloses the support member and the imaging assembly conversely Tanaka does not teach wherein a connection interface of the imaging assembly is mounted to an outer surface of the support member.
However Stigall discloses wherein a connection interface of the imaging assembly is mounted to an outer surface of the support member (Para [0026] – “The scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206”, the flex circuit 206 which is part of the scanner assembly 110 is interpreted as the connection interface, the flex circuit 206 [connection interface] is mounted to an outer surface of the uni-body 302 [support member] as shown in Fig. 5 reproduced above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the opening of Stigall to achieve the same results. One would have motivation to combine because “a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same. The devices, systems, and methods disclosed herein overcome one or more of the deficiencies of the conventional devices” (Stigall - Para [0006]), additionally the system “assists in improving the signal-to-noise ratio associated with the IVUS imaging signals” (Stigall - Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) as applied to claim 1 above, and further in view of Panteges (US 6261246B1).
Regarding Claim 10, Tanaka discloses all the elements of the claimed invention as cited above in claim 1.
As cited above Tanaka discloses the support member with a first and second diameter conversely Tanaka does not teach wherein the support member comprises a transition between the first diameter and the second diameter, the transition comprising a tapered region.
However, Panteges discloses wherein the support member comprises a transition between the first diameter and the second diameter, the transition comprising a tapered region (Fig. 7 reproduced below shows short transition tube 108 which is interpreted as the support member, as shown in Fig. 7 108 [support member] transitions from a first outer diameter to a second outer diameter the transition comprising a tapered region [circled by the examiner in Fig. 7 reproduced below]).

    PNG
    media_image7.png
    175
    558
    media_image7.png
    Greyscale

Panteges is an analogous art considering it is in the field of an ultrasound imaging catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the tapered region of Panteges to achieve the same results. One would have motivation to combine because “the present invention provides an intravascular imaging guidewire, and methods of use and manufacture, which can accomplish longitudinal translation of an imaging plane allowing imaging of an axial length of a region of interest without moving the guidewire thereby maintaining proper positioning of the guidewire to effectively facilitate the introduction of catheters over the guidewire to the proper position.” (Panteges - Col. 3 lines 33-40).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5596991A) as applied to claim 2 above, and further in view of Burkett (US 20160058382 A1).
Regarding Claim 20, Tanaka discloses all the elements of the claimed invention as cited above in claims 1 and 2.
As cited above Tanaka discloses the annular lumen conversely Tanaka does not teach wherein the annular lumen is filled with an adhesive.
However, Burkett discloses wherein the annular lumen is filled with an adhesive (Para [0046] – [0047], Fig.3 shows a flexible element 120 which is interpreted as the support member which includes a lumen, Para [0047] – “As shown, in the illustrated embodiment a flexible adhesive 132 fills substantially all of the open space within the lumen of the flexible element 120”) .

    PNG
    media_image8.png
    305
    688
    media_image8.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the adhesive of Burkett to achieve the same results. One would have motivation to combine because “filling the flexible covering with adhesive may minimize damage to the flexible covering by providing internal support to the structure of the flexible covering that can minimize kinking of the flexible covering, minimize potential for stretching or bunching up (like a sock) of the flexible covering, and minimize potential for overlap of adjacent portions”, (Burkett - Para [0013]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793